DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1, 2, 7, 8, and 12-14 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
The amendment at issue was in response to the prior rejection under 112(b). The prior rejection under 112(b) related to a question as to whether the term “immerse” meant dipped in liquid which implies a full oil bath where the plates would sit entirely in oil, as the general definition implies, or instead meant a coating of oil on the plates, which is the definition supported by the specification and which is typically done in the prior art for lubrication purposes but contrary to the general definition. 
Applicant amended claim 1 to now recite that the oil dam member extends…”to dip the friction plate in oil supplied from the radial-direction inner side toward the radial-direction outer side” (with emphasis added). That is, the Applicant has amended away from the disclosed implicit definition in order to mirror the unsupported general definition. 
The question of whether new matter is present falls on whether the original disclosure meant that the entirety of the recess/clutch housing is full of oil or that oil flows like a lubrication coating over the plates and back out. For the reasons set forth below, it is clear that the intended disclosure was that the oil flowed like a coating over the plates and therefore the plates being dipped in oil is not supported.
The specification discloses the following related to the oil immersing function:
In paragraph [0074] “The oil dam member 41f has a function of causing the friction plates 43 to be immersed in oil supplied from the radial-direction inner side toward the outer side, for the lubrication of the starting clutch 4”.
In paragraph [0076] “A recess 41g having a bottom portion on the radial-direction outer side and open to the radial-direction inner side is formed by the outer-side cylindrical portion 41a, the oil dam member 41f, and the first radial-direction portion 41b. With this, the oil supplied from the radial-direction inner side toward the outer side is stored in the recess 41g. The friction plates 43 are disposed between the outer-side cylindrical portion 41a and the inner-side cylindrical portion 42a, and thus the friction plates 43 are disposed within the recess 41g. The friction plates 43 disposed in the recess 41g are brought into a state of being immersed in the oil stored in the recess 41g”.
In paragraph [0086] “According to the above configuration, as illustrated in FIG. 3, the recess 41g having the bottom portion on the radial-direction outer side and open to the radial-direction inner side is formed by the outer-side cylindrical portion 41a, first radial-direction portion 41b, and oil dam member 41f of the clutch drum 41. With this, the oil supplied from the radial-direction inner side toward the outer side is stored in the recess 41g, and the friction plates 43 can be immersed in the oil, so that it is possible to achieve the lubrication of the starting clutch 4 with a simple structure only including the oil dam member 41f.”
In addition, paragraph [0088] discusses that oil is guided to the radial direction outer side by the baffle member 46 so that oil can more effectively be supplied to the friction plates 43.
Furthermore, the drawings illustrate that the lead line for the recess 41g which stores the oil is generally pointing toward an inside of the friction plates but also includes the area of the friction plates themselves according the detailed description (see paragraph [0076]). In other words, the recess in which the oil is located includes the entirety of the area formed by elements 41f, 41a, and 41b as well as inside the friction plates. Within this region, the oil flows circularly to flow across the plates (see FIG. 9C and paragraph [0090]). 
In addition, contrary to other prior art references, a region where the oil bath is located and into which the plates are dipped is not illustrated in the drawings. WO 2016/000707 discloses an oil bath 3 where the plates are actually dipped in oil, wherein as the plates rotate, the plates dip into and out of the oil (see FIG. 6). US 4,027,758 distinguishes between cooling in an oil bath (which would involve dipping) and fluid forced cooling by having fluid pressed through grooves in the plates (which would involve flowing). Thus, the prior art discloses that these arrangements are different structurally and makes clear that the exemplary embodiments of the present application do not include oil baths.
In view of the above, the new claim language that the friction plates are dipped in oil as distinguished from the mere coating of oil is not supported by the original specification.
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1, 2, 7, 8, and 12-14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 now recites “an oil dam member extending…to dip the friction plate in oil supplied from the radial-direction inner side toward the radial-direction outer side.” The amendment in view of the prior 112(b) rejection was intended to move away from the definition related to oil flowing over the plates leaving a coating, as compared to the definition where the plates are dipped into an oil bath. However, it is unclear how the plates can be dipped into oil “supplied from the radial-direction inner side toward the radial-direction outer side.” In other words, it remains unclear based on this language whether the plates dip during movement into an oil bath, where oil sits in part of the housing, or instead the oil flows from the inside to the outside during movement due to centrifugal force to coat the friction plates in oil. These are two very different ways of lubrication plates which each have their own advantages and disadvantages. It is unclear which of these two definitions the Applicant is intending to claim in view of the specification, the claim amendments, and the arguments presented.

Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claim(s) 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse et al. (US 6,910,561; hereinafter “Sasse”) in view of Shimamura et al. (US 5,240,095; hereinafter “Shimamura”), Riedisser (DE 102019210335), and Phelps et al. (US 2015/0057123; hereinafter “Phelps”).



Claim 1
Sasse discloses an automatic transmission disposed between an engine and a transmission mechanism, the automatic transmission comprising:
a starting clutch (10) which connects and disconnects motive power between the engine (“internal combustion engine” connected to the drive shaft) and the transmission mechanism (transmission connected to “transmission input shaft’), the starting clutch comprising:
a clutch hub (inner hub 26) connected to the drive output/transmission mechanism and comprising an inner-side cylindrical portion (splined cylindrical portion of 26 on which plates 24 are located) located on a radial- direction inner side;
a clutch drum (outer hub 12) connected to the engine and comprising an outer- side cylindrical portion (splined cylindrical portion of 12 on which plates 22 are located) disposed on a radial-direction outer side of the inner-side cylindrical portion;
a friction plate (22 or 26) provided slidably between the clutch hub (26) and the clutch drum (12); and
a piston (32) which presses the friction plate (22 or 26) from a first axial- direction side (left side in FIG. 1), wherein
the clutch drum (12) comprises:
a radial-direction portion (left radially extending flange portion of 12 in FIG. 1) extending from an end portion of the outer-side cylindrical portion (axially extending portion of 12) on the first axial-direction side (left side in FIG. 1) to the radial-direction inner side; and
an annular oil dam member (right radially extending portion of 12 in FIG. 1) extending from an end portion of the outer-side cylindrical portion on a second axial-direction side (right side in FIG. 1) to the radial-direction inner side to immerse/coat the friction plate (22 or 26) in oil supplied from the radial- direction inner side toward the outer side, together with the outer-side cylindrical portion and the radial-direction portion (see column 7, lines 9-26 and FIG. 1; see also reference to a wet clutch throughout Sasse which is understood by those skilled in the art to mean a clutch cooled by fluid).
Sasse does not disclose that the clutch hub is connected to the drive input and the clutch drum is connected to the drive output and instead discloses the reverse of this arrangement. However, Shimamura discloses that a clutch may include the input as the inner clutch hub (1) and the output as the outer clutch drum (2) (see FIG. 1 and column 2, lines 18-26). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to have reversed which clutch hub is the input side and which clutch hub is the output side, such that the inner clutch hub is connected to the drive source, which in Sasse is the engine, and the outer clutch hub/drum is connected to the output, which in Sasse is the transmission, since this is a mere reversal of parts is an obvious matter of design choice that does not change the operation of the clutch which selectively connects or disconnects the two hubs. In this case, using the outer hub as the transmission side would provide for increased flexibility in radially overlapping the transmission components over the main clutch.
Sasse does not disclose wherein a baffle member disposed on the radial-direction inner side of the clutch hub to guide the oil supplied to the radial-direction outer side of the inner-side cylindrical portion such that the oil is supplied to the friction plate. However, Riedisser discloses a baffle member (see end of lead line for reference 4 pointing to an inclined guide member forming an adjacent opening in the inner clutch hub) which guides the oil supplied from the radial-direction inner side toward the outer side to the radial-direction outer side of the inner-side cylindrical portion is disposed on the radial-direction inner side of the clutch hub to supply oil to the plates (see FIGS. 1 and 3). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include such a baffle member with an adjacent through hole in order to guide oil in an outward direction to lubricate and/or cool the clutch plates.
Sasse does not disclose that the friction plate is dipped in oil but instead only discloses the plates being immersed by being coated in oil. On the other hand, Phelps discloses that clutch plates may be dipped in oil (see e.g., FIGS. 6 or 7 illustrating the entirety of each plate being dipped as it rotates) and that the level of oil may be optimized to achieve the desired mix of drag torque and premature wear (see paragraph [0004]). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse so that more oil was included so that the plates were dipped into the oil bath as in Phelps in order to reduce premature wear.
Sasse FIG. 1 already includes an oil dam member (right flange member of 12) that extends all the way in to a location inward of the piston and close to the inner-most shaft.  Clearly, if Sasse were modified to include a baffle that is the same as the baffle in Riedisser (or even a much larger baffle than in Riedisser), that baffle member would not extend all the way to the shaft 18 in Sasse. In other words, the oil dam member would extend to a location inward of the baffle member.

Claim(s) 2 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura, Riedisser, and Phelps as set forth in the rejection of claim 1, and further in view of Oguri (JP H1030714).

Claim 2
Sasse does not disclose wherein a rotational speed sensor for detecting an input rotational speed of the transmission mechanism is disposed on the radial- direction outer side of the clutch drum. However, Oguri discloses wherein a rotational speed sensor (81 and end of 56) for detecting an input rotational speed of the transmission mechanism is disposed on the radial- direction outer side of the clutch drum (see e.g., Abstract) and FIG. 2). It would have been obvious to one having ordinary skill in the art to have provided a speed sensor on the outside of the clutch drum in order to provide control that is based on the transmission input speed for the transmission and/or main clutch.

Claim(s) 7 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura, Riedisser, and Phelps as set forth in the rejection of claim 1, and further in view of Asai et al. (US 2019/0301542; hereinafter “Asai’’).

Claim 7
Sasse does not disclose wherein the piston comprises: a pressing portion disposed on the first axial-direction side of the friction plate and extending in a radial direction; and a cylindrical portion extending from the pressing portion to the second axial-direction side and located on the radial-direction inner side of the clutch hub, and the cylindrical portion is provided with a through hole penetrating through the cylindrical portion in the radial direction. However, Asai discloses a clutch wherein the piston (69) comprises: a pressing portion (surface or portion contacting clutch plates) disposed on the first axial-direction side (right side of FIG. 1) of the friction plate and extending in a radial direction; and a cylindrical portion (axially extending portion with 70a) extending from the pressing portion to the second axial-direction side (left side in FIG. 1) and located on the radial-direction inner side of the clutch hub (65), and the cylindrical portion is provided with a through hole (70a) penetrating through the cylindrical portion in the radial direction (and aligned with holes 65d in the clutch hub) (see FIG. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include the holes in the clutch hub and aligned extension of the piston with holes so that oil traveling into the clutch is greater and lesser during different states as desired.

Claim(s) 8 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse in view of Shimamura, Riedisser, Phelps and Oguri as set forth in the rejection of claim 2, and further in view of Asai.

Claim 8
Sasse does not disclose wherein the piston comprises: a pressing portion disposed on the first axial-direction side of the friction plate and extending in a radial direction; and a cylindrical portion extending from the pressing portion to the second axial-direction side and located on the radial-direction inner side of the clutch hub, and the cylindrical portion is provided with a through hole penetrating through the cylindrical portion in the radial direction. However, Asai discloses a clutch wherein the piston (69) comprises: a pressing portion (surface or portion contacting clutch plates) disposed on the first axial-direction side (right side of FIG. 1) of the friction plate and extending in a radial direction; and a cylindrical portion (axially extending portion with 70a) extending from the pressing portion to the second axial-direction side (left side in FIG. 1) and located on the radial-direction inner side of the clutch hub (65), and the cylindrical portion is provided with a through hole (70a) penetrating through the cylindrical portion in the radial direction (and aligned with holes 65d in the clutch hub) (see FIG. 1).
It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse to include the holes in the clutch hub and aligned extension of the piston with holes so that oil traveling into the clutch is greater and lesser during different states as desired.

Claim(s) 12-14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Sasse (FIG. 1) in view of Shimamura, Riedisser, and Phelps as set forth in the rejection of claim 1, and further in view of Sasse FIG. 24.

Claim 12
Sasse discloses wherein the oil dam member (right flange of 12 in FIG. 1) is located on the second axial-direction side of the friction plate, and is fixed to the outer- side cylindrical portion by an end portion (upper and outer portion of dam member in FIG. 1) of the oil dam member on the radial-direction outer side.
Sasse FIG. 1 does not disclose that the end portion is welded to the outer-side cylindrical portion. However, FIG. 24 illustrates the schematic of a weld at the outer edge of the oil dam at the outer-side cylindrical portion (see annotated FIG. 24 below illustrating a fillet weld). It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse FIG. 1 so that the oil dam member was welded to the outer-side cylindrical portion of FIG. 1 in Sasse in order to provide a strong, high load capacity joint, not require additional machining and/or to provide a leakproof attachment.

    PNG
    media_image1.png
    549
    530
    media_image1.png
    Greyscale


Claim 13 
Sasse (FIG. 1) discloses wherein the oil dam member is configured to: cause the friction plate to be immersed in oil supplied from the radial-direction inner side toward the outer side, to thereby lubricate the starting clutch; but does not disclose that the dam member restricts movement of the friction plate in the axial direction for fastening. However, FIG. 24 of Sasse discloses that the dam member may act as the backing plate and directly abut the clutch plates (see annotated FIG. 24 above), thereby both causing immersion of the friction plates and restricting movement of the friction plates. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse FIG. 1 so that the oil dam member is directly against the clutch plates acting as the backing plate in order to eliminate the need for a snap ring, etc. to stop movement of the clutch plates.

Claim 14
Sasse (FIG. 1) discloses wherein the oil dam member is configured to: cause the friction plate to be immersed in oil supplied from the radial-direction inner side toward the outer side, to thereby lubricate the starting clutch; but does not disclose that the dam member restricts movement of the friction plate in the axial direction for fastening. However, FIG. 24 of Sasse discloses that the dam member may act as the backing plate and directly abut the clutch plates (see annotated FIG. 24 above), thereby both causing immersion of the friction plates and restricting movement of the friction plates. It would have been obvious to one having ordinary skill in the art before the effective filing date to have modified Sasse FIG. 1 so that the oil dam member is directly against the clutch plates acting as the backing plate in order to eliminate the need for a snap ring, etc. to stop movement of the clutch plates.

Response to Arguments
Applicant's arguments filed October 10, 2022 have been fully considered but they are not persuasive. 
Applicant argues that Riedisser does not disclose a baffle member guiding oil to a friction plate. The baffle can be seen in FIG. 1 of Riedisser (see member 27 of member 4) extending inward form the inner clutch hub. The flow of oil would be understood to flow outward through the holes and scooped by the baffle and thereafter outward due to centrifugal forces. Furthermore, FIG. 3 illustrates this well known flow of coolant from inside to outside that necessarily occurs in a rotating clutch pack.
Applicant argues that no single reference discloses both a baffle member and an oil dam member and therefore the positional relationship between the two members cannot be determined. The Examiner disagrees that the positional relationship cannot be determined. If Sasse were modified to include the same baffle as Riedisser, i.e., a tab-like member extending inward from the inner clutch hub/drum and no farther than the hub/drum itself, the innermost part this tab would be even with the innermost cylindrical surface of the clutch hub/drum which is outward of the inner half of the oil dam. 
Applicant also argues that no reference mentions “dipping.” The new reference Phelps discloses the dipping functionality as noted in the above rejection.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STACEY A FLUHART whose telephone number is (571)270-1851. The examiner can normally be reached M-Th 9AM-7PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ernesto Suarez can be reached on 571-270-5565. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/STACEY A FLUHART/           Primary Examiner, Art Unit 3659